concurring and dissenting.
I join with the majority in holding that Local 538 is liable for damages caused to Freeport Transport, Inc., but dissent with respect to the majority’s holding that there is no liability on behalf of the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (International).
The majority states that a “higher standard” of proof is required to establish a union’s liability for the unlawful acts of its personnel than would be applicable under common law rules of agency. Whether the standard of proof would best be characterized as “higher,” or merely as “unique,” is open to question. Under the Pennsylvania Labor Anti-Injunction Aet, proof “by the weight of evidence” is all that is required. 43 P.S. § 206h. This proof must be accomplished, however, “without the aid of any presumptions of law or fact.” Id. And the proof must establish both of the following elements: “(a) the doing of such acts by persons who are officers, members or agents of any such association or organization; and (b) actual participation in, or actual authorization of, such acts, or ratification of such acts after actual knowledge thereof by such association or organization.” Id.
Applying this standard to the facts of the present case, the weight of the evidence quite sufficiently supports the finding that the International authorized or ratified the *508unlawful actions of its union organizer, Jack Robison. The egregious actions of Robison were detailed at length in the majority opinion, and, as the trial court found, the evidence established that Robison was an agent of the International and that his actions were authorized and ratified by the International.
As stated by former Mr. Justice Hutchinson in Gajkowski v. International Brotherhood of Teamsters, 515 Pa. 516, 530, 530 A.2d 853 (1987), withdrawn, 519 Pa. 320, 548 A.2d 533 (1988), with regard to holding local unions liable for the unlawful acts of their members:
Our legislature did not intend Section 8 of the Pennsylvania Labor Anti-Injunction Act to countenance total abdication of union responsibility for deadly violence in tense labor situations. There is a time when those who have accepted responsibility from their fellow workers for advancing the collective good cannot look the other way while irresponsible men openly foment violence which injures people and hauls the labor movement into disrepute.
Union responsibility of course extends beyond the local level to encompass higher-level union management, in this case, the International. The International’s strong efforts to negotiate amnesty specifically for Robison were, as they should be, regarded as evidence of ratification of his unlawful acts, sufficient to support a finding of liability for the International pursuant to 43 P.S. § 206h, supra. The International knew of Robison’s unlawful acts, did nothing to stop them, and then made repeated efforts to negotiate amnesty for him. Indeed, the International expressly represented that strike-related acts of violence would come to an end if amnesty were provided for Robison. Seeking amnesty under these circumstances and in the fashion it did is clear evidence which supports the trial court’s finding of ratification on the part of the International.
In all other respects I join the majority opinion.